DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 14 is/are objected to because of the following informalities: 
In claims 1 and 14, “for veneer applications” should be changed to --for veneer products--.
Appropriate correction is required.
Claim Interpretation
The term “working surface of the extruder” has been interpreted below as encompassing the surface on which extruded material by the extruder is deposited in view of [0053] and Figs. 2A-B of the instant specification.
The terms “the veneer product including a plurality of sheets of veneer” and “the veneer product including one or more sheets of veneer” have been interpreted below as if the plurality of sheets of the veneer product encompass veneer sheets manufactured via the additive manufacturing method or another method as applicant does not relate the sheets to the mixture/layer deposited via the extruder or does not limit the manner on which the sheets are manufactured.
The term “curing” has been interpreted below as encompassing as encompassing heating/cooling/irradiating/hardening.
The term “actuating” has been interpreted below as encompassing as moving/translating/activating/turning-on. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the additional layer of deposited mixture” which is indefinite. There is not sufficient antecedent basis for “the additional layer of deposited mixture” in the claim(s). Examiner notes that applicant introduced the additional layer until claim 2. The limitation has been examined below as if it read --an additional layer of deposited mixture--
Claim 15 recites the limitation “the first position of the mixture deposited on the working surface” which is indefinite. There is not sufficient antecedent basis for “the first position of the mixture deposited on the working surface” in the claim(s). Examiner notes that applicant only introduced the “first layer” or the “first portion of the mixture” in the claim(s). The limitation has been examined below as if it read --the first layer of the mixture deposited on the working surface--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kam (US 20200369888) in view of Bordener (US 20080067713), and as evidenced by Saarikoski (US 20170361527).
Regarding claims 1, 2, and 4, Kam discloses a method of extrusion additive manufacturing for … wood products (P0049, 0057, and 0081), comprising:
loading material into an extruder (loading ink material into an extruder/head: P0049, 0063-0064 and 0100), the material including wood product and a binder (abstract and P0014-0015);
generating a mixture from the material (P0082 and 0094); and
fabricating a … wood product by:
depositing a first portion of the mixture on a working surface of the extruder (depositing first portion of extruded mixture, annotated as P1, on a printing surface; annotated P1 forming a first bead/portion of the illustrated 3D printed wood object: P0079, 0081, 0097, 0100, F9, and F11);
actuating the working surface or the extruder (this step is implicitly disclosed as a person having ordinary skill in the art would understand/deduce that the disclosed extrusion-based or direct-based additive manufacturing/printing technique includes/requires actuating/moving of the extruder/head and/or the working surface to enable deposition of the illustrated/annotated laterally adjacent beads/portions and vertically adjacent layers of the illustrated 3D printed wood object: P0049, 0079, 0081, 0097, 0100, and F9, and F11); and

wherein the first portion and the additional portion of the mixture being deposited as part of a first layer of the … product (see annotated F9B and F11), the method further comprising:
actuating a nozzle of the extruder (this step is implicitly disclosed as a person having ordinary skill in the art would understand/deduce that the disclosed extrusion-based or direct-based additive manufacturing/printing technique includes/requires actuating/moving/activation of a nozzle of the extruder/head to enable deposition of the additional illustrated/annotated laterally adjacent beads/portions and vertically adjacent layers of the illustrated 3D printed wood object: P0049, 0079, 0081, 0097, 0100, and F9, and F11); and
depositing an additional layer of the mixture on the first layer (see annotated F9B and F11). 
		

    PNG
    media_image1.png
    459
    674
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    382
    730
    media_image2.png
    Greyscale




Furthermore, in an analogous art, manufacturing of wood products via extrusion-based methods, Bordener discloses the steps of loading a material including wood product (granules derived from wood) and a thermoplastic resin pellets (binder) into an extruder, creating a mixture from the material, and depositing the mixture as a sheet/layer (P0031-0032, 0035-0035, 0038, 0044-0045, F1, and F9) for the benefit(s) of enabling fabrication of a veneer product/sheet (Abstract and P0017).
Since Kam discloses to combine/integrate his disclosed invention with other known/compatible techniques to manufacture desirable wood-based products (P0057 and 0059), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kam in view of Bordener by configuring the method/mixture to fabricate veneer products as the 3D printed wood objects benefit(s) of enabling fabrication of veneer products/sheets/laminate which are higher value or more desirable wood products. See MPEP §§ 2143 I C, 2143 I F, 2143 I G, and/or 2144 II.
Saarikoski discloses a method for manufacturing wood-plastic composite products via extrusion-based additive manufacturing technique, the method comprising loading a material (FIL1) comprising 
Regarding claim 3, Kam fails to explicitly disclose curing the mixture to form the veneer product. However, this step is implicitly disclosed as a person having ordinary skill in the art would understand/deduce that the disclosed extrusion-based or direct-based additive manufacturing/printing technique includes/requires cooling/hardening of the extruded mixture to form a hardened/stable 3D printed wood/veneer product. In addition, Bordener further discloses and obviates to incorporate a curing step for the benefit(s) of enabling/expediting hardening/setting of the veneer product (P0046 and F9). Saarikoski further provides evidence that extrusion-based additive manufacturing/printing technique includes/requires a curing/solidifying/cooling step to form a hardened/stable 3D printed product (P0031, 0034, and 0076).
Regarding claim 7, Kam further discloses the veneer product including one or more layers/sheets of veneer (see annotated F9B and F11 above). 
Kam fails to disclose rolling/coiling the one or more sheets of veneer into a log.
However, Bordener further discloses to include a step of rolling/coiling the one or more sheets of veneer into a log/cylinder for the benefit(s) of facilitating/improving its handling/transportation (P0017, 0037, and F2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Kam in view of Bordener by 
Regarding claim 8, Kam fails to disclose binding the one or more sheets of veneer after rolling the one or more sheets of veneer into the log.
However, Bordener further discloses to include adhesive on the rear surface of the sheet of veneer and the desire to maintain the sheet of veneer in the log/cylindrical configuration via element 18 (P0017, 0037, and F2) and a person having ordinary skill in the art would have known/recognized that binding is alternative/additional technique to maintain the sheet of veneer in the log/cylindrical configuration. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Kam in view of Bordener by incorporating the step of binding the one or more sheets of veneer after rolling the one or more sheets of veneer into the log/cylindrical configuration for the benefits of yielding the predictable results of ensuring that the one or more sheets of veneer are maintained in the log/cylindrical configuration. 
Regarding claim 10, Kam fails to disclose that the binder is a thermoplastic.
However, Kam further discloses/envisions the incorporation/use of thermoplastics (P0065 and claim 20) while Bordener further discloses use of thermoplastics as a suitable binder (P0014 and P0036).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Kam in view of Bordener by substituting hemicellulose with a thermoplastic as the binder or by including a nontoxic/non-hazardous thermoplastic into the disclosed binder for the benefit(s) of improving binding and mechanical properties of the veneer 3D printed product. See MPEP § 2144.07.
Regarding claim 11, Kam further discloses that the binder is an adhesive (P0015 and P0004). Bordener further discloses and obviates use of thermoplastic adhesive as a suitable binder (P0014 and P0036). 
Regarding claim 12, Kam further discloses to include fire-retardants in the material (P0040).
Regarding claim 13, Kam further discloses to include a metallic material in the material (P0055). Bordener further discloses and obviates to include a metal in the material for the benefit(s) of providing a metallic effect/finish (P0002 and P0035). 
 Regarding claims 14 and 15, Kam in view of Bordener, as applied to claim 2 above, discloses/obviates the limitations of these claims. 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kam (US 20200369888) in view of Bordener (US 20080067713) as applied to claim 1 above, and further in view of Imai (GB 2113604A – of record) and/or Stopfer (US 20180370070 – of record)
Regarding claims 5-6, modified Kam further discloses the veneer product including a plurality of layers/sheets of veneer, the method further comprising:
layering the plurality of layers/sheets of veneer (see annotated F9B and F11 above).
Modified Kam fails to disclose the steps of binding and cutting the plurality of sheets of veneer into a block.
However, Bordener further discloses and obviates to include a cutting step (Abstract, P0014, 0049 and F12). 
In an analogous art, manufacturing of wood/veneer products, Imai discloses the steps of layering/stacking a plurality of printed sheets of veneer (7), binding the plurality of sheets of veneer to form an artificial flitch (9), and then cutting/slicing the plurality of sheets of veneer into a block (11) for the benefit(s) of enabling/improving fabrication/grain of veneer blocks (abstract; pg. 1, col. 2, lines 91-115; pg. 2, col. 2, lines 95-108; and F2). 
In an analogous art, manufacturing of wood/veneer products, Stopfer discloses the steps of layering a plurality of wood-based sheets (18), binding the plurality of wood-based sheets to form a block (19), and then cutting the plurality of wood-based sheets into a block (10) for the benefit(s) of enabling/improving fabrication/grain of veneer blocks (Abstract, P0069, 0072, 0075, and F3-4). 
Since Kam discloses to combine/integrate his disclosed invention with other known/compatible techniques to manufacture desirable wood-based products (P0057 and 0059), it would have been prima .
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kam (US 20200369888) in view of Bordener (US 20080067713) as applied to claim 8 above, and further in view of Vanderminden (US 20180104847). 
Regarding claim 9, the combination, as applied above, fails to disclose the step of cutting the log into one or more slices. 
In an analogous art, manufacturing of veneer products, Vanderminden discloses the steps of extruding/assembling at least two sheets, rolling the at least two sheets into a log, cooling/bonding the sheets after the rolling so that they are bonded to each other, and cutting the log into one or more slices for the benefit(s) of enabling/improving fabrication/grain of veneer blocks (P0031-0032, 0036-0037, 0043, 0045, 0051, F5, F8-9, F13, F15 and F7). 
Since Kam discloses to combine/integrate his disclosed invention with other known/compatible techniques to manufacture desirable wood-based products (P0057 and 0059), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of the combination in view of Vanderminden by incorporating the steps of rolling the sheets into a log, binding the sheets in the log, and cutting the log into one or more slices for the benefit(s) of enabling/improving fabrication/grain of veneer blocks. See MPEP §§ 2143 I C, 2143 I F, 2143 I G, and/or 2144 II.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:

Pervan (US 20150343739) discloses a method for manufacturing wood-plastic composite products comprising loading a material comprising wood fillers, mineral fillers, and thermoplastic particles into an extruder, generating a mixture from the material, extruding a layer of the mixture, and heating/cooling the layer (P0176-0177 and F3b). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743